Citation Nr: 1036883	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for aortic stenosis.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from June 1954 to February 1956.

The Veteran's appeal as to the issue listed above arose from a 
June 2008 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

A review of the Veteran's substantive appeal, received in 
February 2009, shows that he requested a hearing before a Member 
of the Board (i.e., Veterans Law Judge) at the RO.  In March 
2010, the Veteran elected to have a videoconference hearing.  In 
July 2010, the RO sent the Veteran notice that a videoconference 
hearing was scheduled for September 13, 2010.  The Veteran failed 
to appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good cause 
being shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have aortic stenosis as the result of his 
active military service.  


CONCLUSION OF LAW

The Veteran does not have aortic stenosis that was incurred 
during his active military service.   38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran argues that service connection is warranted for 
aortic stenosis.  He asserts that upon discharge, he was told 
that he had a heart murmur, that he was rejected for joining Army 
Reserve because of his heart murmur, and that he was refused 
employment at "Transcon" after separation from service because 
of his heart murmur.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
during service."  See 38 C.F.R. § 3.303(d).  Service connection 
may also be granted for certain diseases, to include valvular 
heart disease, when they are manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records are not available and may 
have been destroyed in the 1973 fire at the National Personnel 
Records Center (discussed infra).  

As for the post-service medical evidence, it consists of non-VA 
reports, dated between 2005 and 2009.  This evidence shows that 
the Veteran was noted to have aortic stenosis.  A 2006 report 
notes, "He had known of a heart murmur all his life."  These 
reports further show that in 2006, he was noted to need an aortic 
valve replacement due to severe aortic stenosis.  In August 2006, 
he underwent an aortic valve replacement.  A 2009 report from 
S.K.L, M.D., notes, "He is trying to get disability from the 
government because he thinks that the murmur was caused by being 
around nuclear tests around World War II."   
 
The claims file includes three lay statements, received in July 
2008, which collectively assert that the Veteran was denied 
employment at Transcon due to a heart murmur at some point 
following separation from service, that he was rejected from the 
"Active Reserve" due to a heart murmur, and that he was found 
to have a heart murmur upon discharge from service.  One of the 
lay statements asserts that "there are no known records 
available."  

The Board finds that the claim must be denied.  The earliest 
post-service evidence of aortic stenosis dates to 2005.  This is 
about 49 years after separation from active duty service.  This 
period without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
Veteran has an aortic stenosis (or any other heart disorder) that 
is related to his service, or that a heart murmur caused or 
aggravated his aortic stenosis.  Given the notation in the 2009 
private medical report, the Board has also considered the 
application of the regulations pertaining to radiation exposure.  
However, the Veteran is not shown to have been a "radiation-
exposed Veteran," aortic stenosis is not a radiogenic disease, 
and there is no competent evidence of record associating the 
Veteran's aortic stenosis with exposure to radiation (during 
service, or otherwise).  See generally 38 U.S.C.A. § 1112  (West 
2002); 38 C.F.R. §§ 3.309(d)(3), 3.311 (2009).  Finally, there is 
no medical evidence to show that valvular heart disease was 
manifest to a compensable degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that aortic 
stenosis was caused by service that ended in 1956.  The Veteran 
has stated that he was told that he had a heart murmur upon 
discharge.  The Veteran's assertions are competent evidence to 
show that he experienced cardiovascular symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony, and the lay 
statements, are insufficiently probative to warrant a grant of 
the claim.  The Veteran does not have the requisite skill, 
knowledge, or training, to be competent to provide a diagnosis of 
aortic stenosis, to state whether this condition was caused or 
aggravated by service, or to state whether "a heart murmur" 
caused or aggravated his aortic stenosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his statements 
incredible in and of itself, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of a Veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).  In this case, the post-service medical 
records do not show any relevant treatment prior to 2006, and 
there is no competent evidence of a nexus between aortic stenosis 
and the Veteran's service.  Given the foregoing, the Board finds 
that the post-service medical evidence outweighs the Veteran's 
contentions, and the lay statements, to the effect that he has 
aortic stenosis that is related to his service.   

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in April 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The Board first 
notes that the Veteran's service treatment reports are not 
available.  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the service treatment reports.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).  The Board is also under a duty to 
advise the claimant to obtain other forms of evidence, such as 
lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The Board is satisfied that its duty has been met and that all 
reasonable efforts to develop the record have been made.  The 
National Personnel Records Center ("NPRC") has reported that the 
Veteran's service treatment reports cannot be found.  In April 
2008, the RO requested that the Veteran provide any service 
medical records, post-service medical records, or other 
information which may be helpful to his claim.  In July 2008, the 
Veteran submitted three lay statements.    

The Veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim. 

In this case, there are no obtainable service medical records.  
The claimed condition, aortic stenosis, is first shown about 49 
years after service.  In addition, there is no competent evidence 
to show that the Veteran has aortic stenosis that is related to 
his service, or that his aortic stenosis was caused or aggravated 
by a heart murmur.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence against 
this claim.  

In summary, it appears that all known and available post-service 
records relevant to the issue on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's non-VA medical records.  Therefore, the 
Board finds that VA has satisfied its duty to assist under Cuevas 
v. Principi, 3 Vet. App. 543, 548 (1992), and that a decision on 
the merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  




ORDER

Entitlement to service connection for aortic stenosis is denied.  


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


